Jones, J. (concurring)
I agree that the judgment of Special Term should be affirmed, and I am in accord with the reasons stated by the majority for rejecting appellant’s contention that section 87-c (subd 5, par a) of the Workmen’s Compensation Law (L 1975, ch 893) is unconstitutional under section 11 of article VII of our State Constitution. Because it has never been raised or addressed by the parties or considered by the court below, I would not reach the question whether chapter 893 of the Laws of 1975 (as amd by L 1976, chs 6, 32) is unconstitutional under section 8 of article VII.